Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 17th of September 2021.
Claims 8, 21, 22-24, and 26 were amended.
Claims 1-7, 11, and 14-20 were previously canceled.
Claims 8-10, 12, 13, and 21-30 were allowable.

Information Disclosure Statement
The Information Disclosure Statements filed 07/13/2021 and 07/30/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards monetary transaction system. Only 35 USC 101 rejection was pending in the previous rejection and the examiner finds that the instant claims qualify as patent eligible subject matter, per the 2019 Revised Patent Subject Matter Eligibility Guidance.  The claims recite an abstract idea and include additional elements that, having been considered both individually and in combination, integrate the abstract idea into a practical application. More specifically, the applicant’s previous claimed elements combined with underlined amendment overcame the 101 rejection by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; for example as shown in claim 8,  “…receive, through an API associated with an integration tier of a monetary transaction system, a communication message from a first mobile device over one of a plurality of channels connected to the monetary transaction system, the integration tier configured to manage mobile wallet sessions with a mobile device and including web services communication mechanisms for interfacing with a mobile wallet application and a plurality of different device types over a plurality of different communication channels, the integration tier being configured to receive binary and text messages from a mobile device, the communication message indicating that a first subscriber desires to transfer a specified amount of funds to a second non-subscriber; validate a first account associated with the first subscriber, wherein validating the first account comprises communicating from the integration tier to a database service to query attributes of the first account, the database service operable to store financial transaction details, store customer profiles, and manage money containers; activate, by the monetary transaction system; an electronic hold on the first account associated with the first subscriber, the hold being placed on the specified amount of funds; receive, through a network connection, an identifier associated with the second non-subscriber; generate a network communication to the second non-subscriber, the network communication generated by a notification services engine, the notification services engine configured to interface with the integration tier and to send a plurality of corresponding different types of messages over different communication channels to different devices, including a customer’s mobile device, to interface with a mobile wallet application installed on the customer’s mobile device wherein the communication comprises: an authorization code, and instructions on how to receive the specified amount of funds in the form of cash; communicate to an agent the authorization code and information about the specified amount of funds for verification by the agent and transfer of the specified amount of funds in the form of cash to the second non-subscriber; when the second non-subscriber fails to collect the specified amount of funds in the form of cash within a particular time period, automatically release the electronic hold from the first account associated with the first subscriber; and when the second non-subscriber collects the specified amount of funds in the form of cash within the particular time period, perform the following: receive through the network connection from an agent terminal a verification of the authorization code, decrement the first account by the specified amount of funds, and communicate to a first mobile wallet associated with the first account a message indicating that the first account has been decremented by the specified amount of funds…”
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. Also, closest NPL on record did not 
            For these reasons claims 8, 21, and 26 are deemed to be allowable, and claims 9-10, 12, 13, 22-25, and 27-30 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                
10/08/2021